Citation Nr: 0418086	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, claimed as the result of exposure to Agent Orange 
herbicides.  

2.  Entitlement to service connection for hypertension.

(The claim of clear and unmistakable error in a March 1988 
decision of the Board of Veterans Appeals will be the subject 
of a separate decision under a separate docket number.)  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1969 
to November 1970, including a period of service of 11 months 
and 10 days in the Republic of Vietnam during the Vietnam 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002, rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO).  The RO, inter alia, denied the 
veteran's claims of entitlement to service connection for a 
prostate disorder claimed as a result of exposure to Agent 
Orange herbicides, and entitlement to service connection for 
hypertension, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).  The veteran perfected an 
appeal as to those issues.  

In August 2003, the veteran appeared at the RO for a travel 
Board hearing before the undersigned.  The transcript of that 
hearing has been associated with the claims file, and the 
case is ready for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, codified at 38 U.S.C.A. §§ 
5109B, 7112(West 2002).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In April 2002 the RO issued a VCAA notice letter to the 
veteran referable to the claim on appeal which is marginally 
compliant with Quartuccio, supra.

The veteran essentially contends that his hypertension is 
related to service or to his service-connected PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection for hypertension may be 
established based on a legal presumption of in-service 
incurrence by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In order to warrant a 10 percent evaluation for hypertension, 
there must be diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2003).  Hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  See also the CAVC's discussion of this subject in 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records document 
systolic/diastolic readings below 140/90 
(systolic/diastolic).  The veteran was separated from service 
in November 1970.  Post-service private treatment records 
show a blood pressure reading of 150/90 in January 1971, and 
150/96 in May 1971.  The most recent VA outpatient treatment 
records document a current diagnosis of hypertension.

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

Under the circumstances of this case, the Board finds that an 
examination is necessary to determine whether the veteran's 
current hypertension can be associated with service by way of 
incurrence, presumption, or as secondary to a service-
connected disorder.  

38 C.F.R. § 4.1 (2003) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.") 
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  



("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Consequently, the necessity for appropriate further 
examinations is shown for the proper assessment of the 
veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  

Secondly, in the course of his August 2003 hearing before the 
Board, the veteran indicated that he was in receipt of 
ongoing medical treatment, including medication, at the VA 
Medical Center (VAMC), Tuskegee, for the prostate disorder at 
issue.  

The most recent VA medical treatment records contained in the 
claims file, however, are dated in November 2001, and contain 
no reference to such treatment.  The veteran also testified 
that he underwent an Agent Orange Protocol examination in 
which a prostate disorder was related to service by the 
examiner.  The Protocol examination was purported by the 
veteran to have been conducted by a Dr. Greene at the VAMC, 
Tuskegee in 1985 or 1986.  There is no record of that 
examination in the claims file.  

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the location of which 
has been identified in order to fully determine the nature 
and etiology of the disability at issue.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act (VCAA )and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, this case is REMANDED for the following:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a prostate disorder and 
hypertension since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

After making all necessary inquiries of 
the veteran and obtaining all necessary 
authorizations and releases, the VBA AMC 
should attempt to obtain copies of the 
veteran's VA treatment records created 
since November 2001, and copies of his 
most recent private treatment records 
that have not heretofore been obtained.  
A specific effort should also be made to 
locate the report of an Agent Orange 
Protocol examination that was purported 
by the veteran to have been conducted by 
a Dr. Greene at the VAMC, Tuskegee in 
1985 or 1986.  All records obtained 
should be associated with the claims 
file.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a hypertension 
examination by an appropriate physician 
to show the nature, extent, and etiology 
of his hypertension disorder. 

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.
The examiner must address the 
following medical questions:
Is it at least as likely as not that 
any hypertension disorder found on 
examination is related to service on 
any basis, including incurrence, by 
presumption, or as secondary to 
service-connected PTSD?
With respect to the question of whether 
hypertension can be related to service on 
a presumptive basis, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
manifested hypertension to a compensable 
degree within the first post-service 
year?  

If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  

If the examiner responds in the negative 
to the foregoing medical issues, he/she 
must address the following:

(1) Is it at least as likely as not that 
hypertension if found on examination is 
causally related to the service-connected 
PTSD?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
PTSD aggravates any hypertension found 
present?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any hypertension 
found on examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
PTSD based on medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any hypertension found on examination 
is proximately due to the service-
connected PTSD.

A complete rationale for any opinions 
expressed should be provided.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the VBA AMC should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a prostate 
disorder, and entitlement to service 
connection for hypertension.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, and may result in a denial(s).  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


